—Judgment unanimously affirmed. Memorandum: Defendant voluntarily, knowingly and intelligently waived his right to appeal (see, People v Seaberg, 74 NY2d 1, 11). That waiver encompasses defendant’s contention concerning the severity of the sentence (see, People v Hidalgo, 91 NY2d 733, 737). We reject the contention of defendant that the sentencing court erred in denying his pro se motion for substitution of assigned counsel (see, People v Murray, 245 AD2d 531, 532, lv denied 91 NY2d 943). (Appeal from Judgment of Supreme Court, Erie County, Burns, J. — Burglary, 1st Degree.) Present — Pine, J. P., Wisner, Hurl-butt, Scudder and Callahan, JJ.